Title: To John Adams from Charles Lee, 5 May 1797
From: Lee, Charles
To: Adams, John



Philada. 5 May 1797—

In communicating to you a state of the Union at this time when you have been convened by my special direction it is with great satisfaction I inform you that the present meeting has not been occasioned by any occurrences within the United States. An attachment to our system of government has encreased with the experience of its utility, & resting on the most proper and only solid foundation the affections and reason of the people, the laws are readily and generally obeyed.
From a prospect so agreeable it is with extreme pain that I turn your attention to the situation of our affairs with the Republic of France, between whom and our country the ordinary means of friendly intercourse are not permitted to exist, their minister here having terminated his functions and Mr. Pinckney who was lately sent as our minister there, having been rejected and ordered out of their territories, and their decree of the second of July 1796 continuing in full operation under the authority of which or under colour of that authority which our commerce has received and is receiving the most distressing injuries and our citizens are sometimes personally abused and even deprived of their liberty. Though some dissatisfactions were said to prevail in the minds of the executive directory and councils of France, they were believed to be of such a nature as to be capable of being removed and hopes were entertained from that the mission of Mr. Pinckney that would have been attended with success, the object of which was to discuss amicably the causes of complaint, to endeavour to restore harmony and to place it on a durable basis. So soon as it was know to have failed, I took the resolution to convene Congress without delay that to their wisdom might be submitted the new state of things which had taken place after was not known here at the time of their adjourment and also those measures which in my judgment are best calculated to preserve our country the inestimable blessings of peace, and to protect our citizens in their persons and property from unwarratable violence.
The letters from Mr. Pinckney on this interesting subject are now confidentially laid before you, from which you will learn the particulars that have occurred at paris and the circumstances which attended the written order that was delivered to him to quit the territories of the republic. Discouraging as the conduct of France has been from any further attempt to make an amicable settlement of all the differences which subsist, I have not relinquished the hope (as their exists a possibility) of success averting the calamities of war by once more making overtures of accomodation, in doing which due regard shall be had to the rights dignity and independance of the United States. The success of this negotiation will depend very much on the measures which shall be addopted by this Congress  on the cooperation of Congress, it  Unless supported by a union of sentiment in a wise and efficient system of defensive measures, stems from a determined it may be expected to fail. The endeavours intended to be made for producing reconciliation, fixing the friendship of the two nations on a permanent foundation and obtaining compensation for the captures and detentions of the vessels and property of our citizens and for the other injuries they have sustained, will be the subject of another communication a message to the senate for their advice and consent. These endeavours if approved shall be prosecuted with earnestness and sincerity, but if they fail and if the calamities of war cannot be averted by just & honorable means let them not come upon us in our present defenceless state. Let us b e prepare with unanimity Courage and zeal to defend our just rights, if we shall be  unfortunately on to be driven to that necessity, by a disappointment in all our exertions to preserve peace on safe and honorable terms.
It has been represented There is reason to believe that most of the captures of our vessels made by the citizens of France, have been made by small privateers or  commissioned rowboats in or near to the port land ports and islands in the west-indies. Against depredations of this kind, it would be easy for merchant vessels if permitted to sail in an armed condition to defend themselves effectually, and it is therefore recommended that a law may be passed allowing the merchant vessels of the united citizens of the United States under certain regulations to arm for defense and to be commissioned to defend themselves against the unlawful violence of any commissioned vessel of war public or private belonging to any of the belligerent nations.
There is a wicked practice in whichIt is necessary to prevent by law any person residing in the United States and any citizen of the United States residing any where from owning any share or interest in any foreign commissioned vessel of war privateer or letter of marque & reprisal and to prevent any citizen of the United States from taking a commission in the state or anywhere or holding a commission or serving in the navy of any foreign state or in any privateer or letter of marque commissioned by any foreign state, and to prevent any citizen from committing any pyracy or robbery or hostility on the high sea againstany other the citizens of the united states or their property under authority of any commission or orders from any foreign state or under colour or pretence of authority from any person whatsoever, by ordaining adequate punishment to such offences—At this time a most it is said that it is probable too many citizens of the United States mostly resident in foreign parts are  concerned in the spoliations committed on our commerce under foreign authority or colour of foreign authority—and so great is the temptation to these iniquitous practices that they can be restrained only by sever punishments.
Our commerce of the united states which notwithstanding our commerce though it has prospered amid various disadvantages  that aggressions who most has  sustained, has contaminated and aggressions, never required the protection of government  more than at the present juncture. A great number of our citizens are engaged in it, & they have a right to demand the aid of the United States in defending it—It is also the source of the public revenue. So that duty and policy dictate a protection of our commerce. With this view permit me to recommend that our principal sea posts which are most exposed to danger be further fortified and more strongly garrisoned and that the frigates be finished equipped & manned as speedily as possible, Besides this it is highly expedient that a well disposed national Dock Yard be established and the essential materials  provided for making additions to our marine force, as the public exigency shall require and the public treasury permit.
The United States are almost destitute of arms military accoutrements and munitions. The exhortation ought to be prevented prohibited & by seasonable importations the public arsenals should be completely supplied—
The Militia which is the natural and sure defense of a free people, though often brought into the consideration of the legislature, remains yet to be arranged and organised, so as to be conveniently, certainly and usefully employed—This subject must for ever be repeated  until some system suited to our country shall be devised and carried into practice. There are parts of our common great country which from peculiar causes, render this an object of primary concern, and a wise and just legislature is bound more especially to watch over the safety of those which are the most exposed and defenceless—To guard against the effects on our revenue of a greater interruption of our trade that has yet been experienced and to be ready to draw forth the resourses of our country in the just defense of our Civic rights whenever it may be necessary, a plan of direction taxation ought to be digested and instituted. Some progress was made in this business by the former last congress and it is earnestly pressed that this session will not leave it unfinished.
If the people of the United States enjoy a greater degree of safety with respect to their persons as well as their property than the individuals of other nations, we also owe it to it is due to the excellent system of government states and general which under the blessing of a kind providence has been established. This government for the sake of ourselves and our posterity we must feel every obligation to perpetuate, and let it be forever remembered that upon ourselves alone depends its continuance From foreign interference or influence no good is ever to be expected, & the nation when it feels a disposition to depend on be blended with another nation, is half enslaved—Its independence cannot long survive such a state of the public mind, for among nations lasting real friendships are not known.

The act in omitting to express the superintendence or direction of the President is not unprecedented, nor is it in this respect any disparagement of the Presidential power. The following are some of the precedentsContracts for supplying the army, are to be made under the direction of the secretary of the treasury, May 8th 1792 2 Vol. page 112—
The secretary of the treasury is to place beacons in the Chesapeake and North Carolina, March 2. 1793 2 Vol page 238
The Secretary of the treasury is to place beacons in the Chesapeake and North Carolina, March 2. 1793 2 Vol page 238/the Secretary of the treasury is to place buoys off certain harbours 5th. april 1794 3 Vol 31.
The public lands are to be sold under the directions of the Secretary of the treasury 18th. May 1796 3 Vol 297
The Secretary of the treasury is to mitigate or remit penaties fines and forfeitures 3 March 1797 3 Vol 403—
Various executive acts subordinate subordinate acts of an executive nature, have been thought of too little consequence to be expressly placed under the direction of the President—It being implied that the President will take care that the inferior executive officers will do their duty.
The Attorney General in compliance with the presidents request, most respectfully submits, the foregoing draft of the particulars which have appeared to him proper to be communicated to Congress. The attorney General finds ample cause to solicit the indulgence of the President as well to the matter and form. The former is of so little value, as not to deserve to be copied, but the best in his power to present—

Charles LeeAttorney Genl